
	
		I
		111th CONGRESS
		1st Session
		H. R. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish grant programs to encourage energy-efficient
		  economic development and green job training and creation, and to establish the
		  Metro Area Green Institute to produce and disseminate best practice information
		  to economic and workforce development initiatives undertaken by metropolitan
		  communities nationally.
	
	
		1.Short titleThis Act may be cited as the Metro
			 Economies Green Act or MEGA.
		2.DefinitionsIn this Act:
			(1)Green
			 jobsThe term green jobs means well-paying,
			 high-skill, career-track jobs that contribute directly to preserving or
			 enhancing environmental quality and promote energy efficiency and energy
			 technology deployment, including jobs involving—
				(A)energy-efficient
			 construction;
				(B)retrofitting public
			 and private buildings;
				(C)installing solar
			 panels, wind turbines, and other low-carbon or carbon-neutral power
			 sources;
				(D)constructing
			 transit lines;
				(E)environmental
			 remediation activities;
				(F)installation of low-carbon
			 infrastructure;
				(G)landscaping;
			 and
				(H)developing or
			 deploying—
					(i)sustainable energy
			 technologies;
					(ii)low-carbon
			 electricity technologies;
					(iii)advanced
			 bio-fuels;
					(iv)carbon dioxide
			 capture and storage systems;
					(v)electric and
			 plug-in hybrid electric vehicles; and
					(vi)high-efficiency
			 consumer products.
					(2)Green
			 industryThe term green industry means existing or
			 emerging industry sectors, small businesses, and micro-enterprise initiatives
			 that create or involve green jobs.
			(3)High
			 needsThe term high needs means, with respect to an
			 individual, an individual who is—
				(A)unemployed, with a
			 high school degree or lesser educational attainment;
				(B)working full-time,
			 but living in poverty, as determined by national poverty indicators; or
				(C)marginally employed, as defined by the
			 Bureau of Labor Statistics of the Department of Labor.
				(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(5)Unit of general
			 local governmentThe term unit of general local
			 government has the meaning given such term in section 102 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5302).
			3.FindingsThe Congress makes the following
			 findings:
			(1)Workforce
			 Trends
				(A)The U.S.
			 Conference of Mayors in its report U.S. Metro Economies: Engines of
			 America’s Growth states that the metropolitan areas of the United
			 States generated 85.9 percent of jobs in the United States, 90.1 percent of
			 labor income, and 89.9 percent of gross domestic product in 2007. Since 2000,
			 United States metropolitan economies contributed 90.5 percent, or more than $4
			 trillion, of the growth in the national economy. In 2007, such communities
			 accounted for 92 percent of national economic growth. In sum, the gross
			 metropolitan product of the 10 largest metropolitan areas in 2007 ($4.72
			 trillion) exceeded the combined output of 36 States.
				(B)Similarly, in its
			 report MetroNation: How U.S. Metropolitan Areas Fuel American
			 Prosperity, the Brookings Institution states that the 100 largest
			 metropolitan economies gather significant shares of innovative activity (78
			 percent of patent activity in the United States), educated workers (75 percent
			 of graduate degree holders), and critical infrastructure (79 percent of air
			 cargo in the United States).
				(C)The American
			 workforce is diversifying at a time when many minority and urban communities
			 continue to encounter barriers to gainful employment. Projections from the
			 Census Bureau show that non-Hispanic Whites will represent less than half of
			 the Nation’s prime working-age (25 to 64) population by 2050. Between 2008 and
			 2050, Blacks and Hispanics will grow from about 25 percent to nearly 40 percent
			 of the working-age population, and will account for more than 90 percent of
			 total growth in that age range. Individuals from minority communities are
			 largely concentrated in metropolitan areas. Furthermore, such communities
			 remain disproportionately affected by numerous challenges related to education,
			 employment, and incarceration.
				(D)In its report
			 Renewable Energy and Energy Efficiency: Economic Drivers for the 21st
			 Century American the American Solar Energy Society estimates that, in
			 2006, more than 8 million Americans worked in green industries, generating $933
			 billion of revenue. By 2030, the Society further estimates that green
			 industries will account for more than 40 million American jobs, generating over
			 $4.5 trillion in annual revenue.
				(E)As indicated in
			 Green-Collar Jobs in American Cities, issued jointly by Green
			 for All and the Apollo Alliance, green industries promote employment
			 opportunities that are necessarily local. Therefore, jobs in emerging green
			 industries will offer sustainable employment opportunities to Americans for
			 decades to come.
				(2)Challenges and
			 opportunities in the Nation’s Metro Communities
				(A)According to the
			 report Cities in Crisis: A Special Analytic Report on High School
			 Graduation, of the Editorial Projects in Education Research Center,
			 nearly 40 percent of the Nation’s 50 largest metropolitan areas suffer high
			 school graduation rates below 50 percent. Metropolitan communities with
			 historical ties to traditional manufacturing industries are among those
			 demonstrating particularly discouraging high school graduation rates. The dual
			 challenges associated with contracting labor markets and fledgling academic
			 capacities have left these, and many other metropolitan communities, with
			 compounding barriers to job creation and economic development.
				(B)According to the Department of Justice,
			 Office of Justice Programs, nearly 650,000 people are released from Federal and
			 State incarceration into communities nationwide each year, about 1,600 a day,
			 with the majority of these individuals returning to the Nation’s metropolitan
			 communities.
				(C)Transitional jobs
			 programs have been proven to help people with criminal records to successfully
			 return to the workplace and to the community, and therefore can reduce
			 recidivism. Such programs, along with traditional technical training programs
			 provide at-risk individuals in our Nation’s metropolitan communities with
			 concrete opportunities for long-term economic self-sufficiency.
				4.Metro Area Green
			 Zones
			(a)PurposeThe purpose of this section is to empower
			 communities to provide stable employment in green industries, so such
			 communities may become self-sufficient and gain long-term economic
			 stability.
			(b)Metro Area Green
			 Zone Grant programThe
			 Secretary may establish a competitive program to make grants to units of
			 general local government to support and establish green job programs
			 that—
				(1)target low-income,
			 difficult-to-employ, and formerly incarcerated persons residing in the area or
			 community served by such unit of general local government; and
				(2)involve local
			 business, academia, trade associations, nonprofits, and other stakeholders in
			 energy-efficient economic development and green job training and
			 creation.
				(c)EligibilityGrants
			 may be made only to units of general local government that—
				(1)have a population
			 in excess of 300,000; and
				(2)submit to the
			 Secretary a multi-year implementation plan that provides assurances to the
			 Secretary that such unit of general local government will use such grant
			 amounts to carry out the activities under subsection (e).
				(d)PriorityIn awarding grants under this section, the
			 Secretary may give priority to any applicant unit of general local government
			 that provides assurances to the Secretary, or demonstrates to the Secretary, as
			 applicable, that such unit of general local government—
				(1)has entered, or will enter into partnership
			 agreements with local nonprofit organizations, community and technical
			 colleges, organized labor organizations, and local economic development boards
			 to develop and implement a coordinated, systemic, and sustainable strategy to
			 promote economic development through efforts to increase green jobs and
			 technologies in low-income communities;
				(2)has engaged and
			 consulted, or will engage and consult with relevant county and State agencies
			 to help develop and implement a strategy to promote economic development
			 through efforts to increase green jobs and technologies in low-income
			 communities;
				(3)has the ability to
			 complement and contribute to national, regional, and State goals related to
			 green jobs and green industries;
				(4)has a demonstrable
			 commitment to green economic and workforce development;
				(5)has the ability to
			 coordinate with activities identified in the Workforce Investment Act of 1998
			 (29 U.S.C. 2801 et seq.) and other federally sponsored programs;
				(6)has a plan to
			 engage local industry and small business in creating green jobs both locally
			 and regionally;
				(7)is located within a 50 mile radius of a
			 Department of Energy National Energy Laboratory and technology centers or a
			 research-intensive institution of higher education engaged in energy research
			 or green job creation;
				(8)has a local
			 unemployment rate at least 1.5 times greater than the national rate;
				(9)has at least 20
			 percent of the local workforce employed in the lowest-paying economic
			 sectors;
				(10)has not less than 35 percent of households
			 that have female head-of-households;
				(11)has more than 20
			 parolees, probationers, or parolees and probationers per 1,000 residents;
				(12)serves individuals in families that meet
			 the lower living standard income level, as defined by the Department of Labor,
			 Employment and Training Administration;
				(13)has a local
			 population of which at least 8 percent are classified as high-need with regard
			 to employment opportunities; and
				(14)meets any other
			 criteria the Secretary determines appropriate.
				(e)Eligible
			 ActivitiesA unit of general
			 local government receiving a grant under this section may use grant funds
			 to—
				(1)create model
			 curricula, education, and training opportunities to provide low-income,
			 underserved, or otherwise displaced program participants with skills necessary
			 to acquire long-term green jobs;
				(2)provide job
			 placement services, in partnership with local green industries;
				(3)support program
			 partners, subdivisions of municipal government, small business, and nonprofits
			 for further coordination with national, State, and regional efforts, local
			 industry, local small business, and nationally sponsored activities in the
			 Metro Area Green Zone to support overall program enhancement and expand local
			 and regional green employment opportunities, including providing—
					(A)stipends;
					(B)tax
			 credits;
					(C)financing
			 mechanisms; and
					(D)technical and
			 other assistance;
					(4)provide green job
			 creation incentives through support of local businesses and industry sectors to
			 create green jobs;
				(5)provide services such as childcare, alcohol
			 and drug dependence treatment, and mental health services, as necessary, to
			 underserved, low-income, displaced, hard-to-employ, and formerly incarcerated
			 individuals to facilitate the use of the training and job placement services
			 provided by paragraphs (1) and (2);
				(6)provide
			 underserved, low-income, displaced, hard-to-employ, and formerly incarcerated
			 individuals with green jobs and business opportunities; and
				(7)carry out any other
			 activity the Secretary considers appropriate.
				(f)Number and
			 amount of grants
				(1)NumberThe
			 Secretary may make grants under this section to not more than 10 units of
			 general local government.
				(2)AmountSubject
			 to the availability of appropriations, the Secretary shall make a grant to each
			 unit of general local government selected of not more than $15,000,000 each
			 fiscal year for 5 years.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated for grants
			 under this section $150,000,000 for each of the fiscal years 2010 through
			 2015.
			5.Mini-Metro Green
			 Grant Program
			(a)PurposeThe purpose of this section is to ensure
			 the participation of smaller, developing municipalities that are ineligible by
			 population to receive grants under section 4 in activities such as the
			 activities authorized under such section.
			(b)EstablishmentThe Secretary may establish a competitive
			 program to make grants to units of general local government eligible under
			 subsection (c) to support and establish programs that engage smaller
			 communities in green economic and workforce development.
			(c)EligibilityGrants may be made only to units of general
			 local government that—
				(1)have a population
			 of not less than 50,000 and not more than 125,000; and
				(2)submit to the Secretary a multi-year
			 implementation plan that provides assurances to the Secretary that such unit of
			 general local government will use such grant amounts to carry out the
			 activities under subsection (e).
				(d)PriorityIn awarding grants under this section, the
			 Secretary may give priority to any applicant unit of general local government
			 that provides assurances to the Secretary, or demonstrates to the Secretary, as
			 applicable, that such unit of general local government—
				(1)has a commitment
			 to promoting green jobs and green technologies;
				(2)has a plan to
			 engage local industry and small business in creating green jobs both locally
			 and regionally;
				(3)has a local
			 unemployment rate at least 25 percent greater than the national rate, or for
			 the 10-year period ending upon application for a grant under this section has a
			 local unemployment rate at least 10 percent greater than the national rate;
				(4)serves individuals
			 in families that meet the lower living standard income level, as defined by the
			 Department of Labor, Employment and Training Administration;
				(5)has
			 a population of which more than 20 percent are involved in gang activity;
				(6)has a population
			 of which more than 0.5 percent are current parolees;
				(7)has a high school
			 drop-out rate at least 10 percent greater than the national average;
				(8)has at least one
			 local publicly funded workforce investment system;
				(9)has been
			 identified pursuant to State or Federal law as an enterprise zone;
				(10)has an existing
			 partnership with a local publicly funded workforce investment system;
				(11)is a designated
			 Environmental Protection Agency Nonattainment area; and
				(12)meets any other
			 criteria the Secretary determines appropriate.
				(e)Eligible
			 activitiesA unit of general local government receiving a grant
			 under this section may use grant funds to—
				(1)participate in
			 programs and activities provided by the Metro Area Green Institute established
			 under section 6;
				(2)provide job
			 placement services, in partnership with local green industries;
				(3)provide higher level job skills, and higher
			 paying employment opportunities (including micro-enterprise business in
			 underserved communities) to low-income and formerly incarcerated individuals;
				(4)provide incentives
			 for further coordination with local industry and small business to expand local
			 and regional green jobs;
				(5)provide services such as childcare, alcohol
			 and drug dependence treatment, and mental health services, as necessary, to
			 underserved, low-income, displaced, hard-to-employ, and formerly incarcerated
			 individuals to facilitate the use of the training, job placement, and
			 employment services provided by paragraphs (3) and (4); and
				(6)carry out any other
			 activity the Secretary considers appropriate.
				(f)Number and Amount
			 of grants
				(1)NumberThe
			 Secretary may make grants under this section to not more than 10 units of
			 general local government.
				(2)AmountSubject
			 to the availability of appropriations, the Secretary shall make a grant to each
			 unit of general local government selected of not more than $1,000,000 each
			 fiscal year for 5 years.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated for grants
			 under this section $10,000,000 for each of the fiscal years 2010 through 2015.
			6.Metro Area Green
			 Institute
			(a)PurposeThe
			 purpose of this section is to establish the Metro Area Green Institute to serve
			 as a national center for technical assistance, training, research, information
			 dissemination, and resource center to support municipally based, green economic
			 and workforce development efforts.
			(b)Grant or
			 Contract AwardThe Secretary
			 shall select one unit of general local government or nonprofit organization
			 designated by a unit of general local government to establish and operate a
			 Metro Area Green Institute in accordance with this section and may make a grant
			 or enter into a contract under this section to provide assistance for such
			 Institute.
			(c)Grant or Contract
			 AmountThe amount provided
			 for a grant or contract under this section shall not exceed $5,000,000 each
			 fiscal year for 5 years.
			(d)EligibilityThe
			 Secretary may not make a grant or enter into a contract under this section to
			 an applicant unit of general local government or an applicant nonprofit
			 organization designated by a unit of general local government unless the
			 applicant provides assurances to the Secretary, or demonstrates to the
			 Secretary, as applicable, that such unit or designated nonprofit
			 organization—
				(1)is within a
			 20-mile radius of at least one Department of Energy National Energy Laboratory
			 and at least one research-intensive institution of higher education;
				(2)has demonstrable
			 experience with green workforce development and job creation;
				(3)has an existing
			 green jobs collaborative involving regional, local, county, State, and public
			 and private stakeholders that targets low-income underserved populations
			 residing in metropolitan areas;
				(4)has entered into or is prepared to enter
			 into a partnership agreement with a Department of Energy National Energy
			 Laboratory and a research-intensive institution of higher education that are
			 within a 20-mile radius of such unit of general local government or the area
			 served by such nonprofit organization designated by a unit of general local
			 government; and
				(5)is in a community
			 meeting the criteria under paragraphs (8) to (14) of section 4(d) of this
			 Act.
				(e)ActivitiesTo
			 carry out the purposes of this section, the Metro Area Green Institute
			 shall—
				(1)evaluate the efficacy of programs funded
			 under sections 4, 5, and 7;
				(2)sponsor workshops and conferences on green
			 jobs, technology transfer, business development, green economic development
			 strategies for metropolitan economies seeking to engage low-income under-served
			 and other displaced populations, and any other topics relevant to green
			 industries;
				(3)compile for dissemination to green
			 workforce development and job creation programs nationally, and so disseminate,
			 information and data related to the programs under sections 4, 5, and 7, and
			 other related national, regional, and local activities related to green
			 workforce development and economic development, including best practice data
			 and green worker training techniques;
				(4)monitor and
			 investigate green workforce development and job creation programs nationally
			 with a focus on initiatives targeting high-poverty communities and high-need
			 communities;
				(5)assess the
			 efficacy of green economic and workforce development programs;
				(6)create and maintain
			 a certification program to train workers in green jobs;
				(7)encourage local and
			 municipal governments to engage in workforce development and job creation
			 activities in green industry;
				(8)provide
			 capacity-building and related technical assistance to green workforce
			 development initiatives nationally, with emphasis on communities receiving
			 funding under sections 4 and 5 of this Act; and
				(9)produce and make available to local
			 governments, nonprofits, academic institutions, and the Department of Housing
			 and Urban Development literature and media tools codifying best practice
			 techniques and supplemental metadata analysis.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated for the
			 grant or contract under this section $5,000,000 for each of the fiscal years
			 2010 through 2015.
			7.Alternative Green
			 Academies Program
			(a)PurposeThe
			 purpose of this section is to enable municipalities to partner with nonprofit
			 organizations, local education agencies, community and technical colleges,
			 trade associations, and local businesses to provide green job training,
			 employment opportunities, and other life skills to high school drop-outs,
			 formerly incarcerated youth, and individuals unable to attend traditional
			 institutions of higher education.
			(b)Establishment of
			 grant programThe Secretary
			 may establish a competitive program to make grants to units of general local
			 government to support and establish programs that—
				(1)provide green job
			 training, employment opportunities, and other life skills to high school
			 drop-outs, formerly incarcerated youth, and individuals unable to attend
			 traditional institutions of higher education; and
				(2)involve
			 collaboration between local or municipal governments, community or technical
			 colleges, local businesses, trade associations and others.
				(c)PriorityIn awarding grants under this section, the
			 Secretary may give priority to any applicant unit of general local government
			 that provides assurances to the Secretary, or demonstrates to the Secretary, as
			 applicable, that such unit of general local government—
				(1)has a plan to
			 engage at least one community or technical college in green job training;
				(2)has a plan to
			 engage local industry, trade associations, and small business in creating green
			 jobs in underserved communities;
				(3)has projected growth, over the next five
			 years, in net new jobs requiring at minimum a high school diploma;
				(4)has an estimated
			 high school drop-out rate of greater than 35 percent based upon 2007
			 statistical data, or 10 percent greater than the national rate;
				(5)has a local
			 unemployment rate at least 1.5 times greater than the national rate;
				(6)has at least 20
			 percent of the local workforce employed in the lowest-paying economic sectors;
				(7)has not less than
			 35 percent of households that have female head-of-households;
				(8)has more than 20
			 parolees, probationers, or parolees and probationers per 1,000 residents;
				(9)has a local population of which at least 8
			 percent are classified as high-need with regard to employment opportunities;
			 and
				(10)meets any other
			 criteria the Secretary determines appropriate.
				(d)Eligible
			 activitiesA unit of general local government receiving a grant
			 under this section may use grant funds to collaborate with local community and
			 technical colleges and local businesses, trade associations, and other entities
			 to—
				(1)establish an
			 inclusive education and training center or centers to serve as an alternative
			 academy for high school drop-outs, formerly incarcerated, and other
			 difficult-to-employ individuals;
				(2)develop curricula
			 to provide program participants with skills necessary to achieve sustainable
			 employment in green industries;
				(3)establish
			 mentorship programs with local green industries and small businesses to provide
			 program participants with access to on-the-job training;
				(4)provide job
			 placement services, in partnership with local green industries and small
			 businesses;
				(5)provide wage
			 stipends to program participants receiving green job training; and
				(6)provide services such as childcare, alcohol
			 and drug dependence treatment, and mental health services, as necessary, to
			 underserved, low-income, displaced, hard-to-employ, and formerly incarcerated
			 individuals to facilitate the use of the training, job placement, and
			 employment provided by paragraphs (1) to (5).
				(e)Number and
			 amount of grants
				(1)NumberThe
			 Secretary may make grants under this section to not more than 10 units of
			 general local government.
				(2)AmountSubject
			 to the availability of appropriations, the Secretary shall make a grant to each
			 unit of general local government selected of $2,000,000 each fiscal year for 5
			 years.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated for grants
			 under this section $20,000,000 for each of the fiscal years 2010 through
			 2015.
			
